Citation Nr: 0923501	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November to December 
1988, with two years and eight months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In June 2007 the case was remanded to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An inextricably intertwined issue has been raised that should 
be addressed by the agency of original jurisdiction prior to 
disposition of the current appeal.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The Veteran is currently assigned a 10 percent rating for his 
right shoulder disability.  In May 2009, after the case was 
certified to the Board, he submitted a November 2008 private 
surgical record (which was not previously of record) showing 
that he had had surgery on the shoulder.  In an accompanying 
statement the Veteran indicated that he was requesting an 
evaluation for disability of the right shoulder.  As the 
Veteran has clearly raised a claim for increase for right 
shoulder disability and as the granting of such an increase 
could affect his eligibility for an award of TDIU, the RO 
must adjudicate the claim for right shoulder disability prior 
to the Board adjudicating the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop as appropriate 
and adjudicate the issue of an increased 
rating for the service-connected right 
shoulder disability.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary (to 
include, if necessary, a VA examination to 
determine whether the appellant is 
unemployable due to his service connected 
disabilities), the RO should review the 
record and readjudicate the claim for 
TDIU.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




